DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,222,661 B2 (the parent Application). Although the claims at issue are not identical, they are not patentably distinct from each other because even though a restriction has been made between the different statutory classes of claim 1 in each Application, the Examiner notes that the present claim 2 recites the same intended use as is explicitly claimed in the parent claim 1.  While an intended use claim does not necessarily convey specific structure, the Examiner notes that a ‘use’ for magnetic recording does inherently convey certain, nominal structure. This would include some type of support and a magnetic recording layer, which would necessarily have to contain the particle composition as recited in claim 1 based on the language of claim 2.  It is the Examiner’s opinion that this is sufficient for a double patenting situation to present itself between, at the very least, claim 1 of the parent Application and claim 2 of the present Application.  See also discussion below regarding Allowable Subject Matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terakawa et al. (U.S. Patent No. 10,748,570 B2 and corresponding WO 2019/189941) in view of one or both of JP 60-164302 A and/or JP 03-147520 A.  See provided Abstract Translations of both JP documents.
The Examiner notes that this is the same rejection as set forth in the parent Application in the Non-Final office action.
Regarding claims 1 and 4, Terakawa et al. disclose a hexagonal strontium ferrite powder (col. 7, line 3 bridging col. 8, line 40 and col. 19, lines 22 – 34) having an average particle size of 10 – 25 nm (col. 19, lines 44 – 61) and a coercivity between 2000 – 4000 Oe (Table 1 and claims – noting that the vertical/perpendicular Hc always reads on this requirement and even the in-plane/longitudinal also sometimes reads on it).
Terakawa et al. fail to disclose adding 1 – 15 at% of Ga, Sc, In or Sb to the Sr ferrite.
However, both JP ‘302 A and JP ‘520 A teach adding overlapping amounts of Ga, Sc, In and/or Sb to a hexagonal ferrite, including Sr ferrites, inorder to tailor the Hc values (to substantially the same range as in Terakawa et al.), as well as to control the Hc dispersion and produce recording media capable of high recording density (see Abstract Translations of both).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Terakawa et al. to utilize an Sr ferrite including Ga, Sc, In and/or Sb in an amount meeting the claimed limitations as taught by one or both of JP ‘302 A and/or JP ‘520 A, as such an additive allows for tailoring of the Hc values and dispersion, thereby assisting in producing hexagonal Sr ferrite particles for use in high recording density applications.
	Regarding claim 2, Terakawa et al. disclose the claimed intended use (Title).
Regarding claim 3, while Terakawa et al. fail to explicitly teach mass magnetization values meeting the claimed limitations, the Examiner notes that it is well established that high mass magnetization values are desired for magnetic recording media applications, as evidenced by JP ‘520 (Table 1, noting 1 emu/g = 1 A*m2/kg).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the mass magnetization of the ferrite particles through routine experimentation, especially given the teaching in JP ‘520 A regarding the desire to possess mass magnetization values as high as 60 A*m2/kg (emu/g).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claims 5 – 12, the JP references disclose the claimed alloying elements as equivalent selections of additives to Sr ferrites (In, Ga, Sb in Abstract of JP ‘520 A and In, Ga, Sb and Sc in Abstract of JP ‘302 A).
	Regarding claims 13 and 14, the Examiner takes Official Notice that Al is a known additive element to hexagonal ferrites. For support of the Examiner’s position of Official Notice, see JP ‘302 A and JP ‘520 A Abstracts, relied upon above, as well as the pertinent prior art cited herewith, but not applied.
	Regarding claims 15 and 16, the Examiner takes Official Notice that Nd is a known additive element to hexagonal ferrites. For support of the Examiner’s position of Official Notice, see JP ‘520 A Abstract, relied upon above, as well as the pertinent prior art cited herewith, but not applied.
	Regarding claim 17, the Examiner takes Official Notice that Sr hexagonal ferrites used in magnetic media applications, as all the references relied upon above, are recognized as being formed in the M-type (magnetoplumbite) crystal structure as one of the conventional structures for forming high performance ferrites for use in magnetic media Applications.  For support of the Examiner’s position of Official Notice, see the pertinent prior art cited below, as well as the Machine Translation of JP ‘467 A (at least Paragraph 0016), relied upon in the art rejection below.

Claims 1 - 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 05-314467 A (Machine Translation provided in parent) in view of one or both of JP 60-164302 A and/or JP 03-147520 A.  See provided Abstract Translations of both JP documents.
Regarding claims 1 and 4, JP ‘467 A disclose a hexagonal strontium ferrite powder (Paragraph 0016) having an average particle size of 10 – 25 nm (10-100 nm in Paragraph 0015) and a coercivity between 2000 – 4000 Oe (500 – 3000 Oe in Paragraph 0015), as well as adding at least one of Ga, Sc, In or Sb to the Sr ferrite (Indium in Paragraph 0017).
JP ‘467 A fails to meet all of the claimed limitations in a singular embodiment, nor explicitly guide to 1 – 15 at% of the recited elements.
However, both JP ‘302 A and JP ‘520 A teach adding overlapping amounts of Ga, Sc, In and/or Sb to a hexagonal ferrite, including Sr ferrites, inorder to tailor the Hc values (to substantially the same range as in JP ‘457 A), as well as to control the Hc dispersion and produce recording media capable of high recording density (see Abstract Translations of both).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of JP ‘467 A to utilize an Sr ferrite including Ga, Sc, In and/or Sb in an amount meeting the claimed limitations as taught by one or both of JP ‘302 A and/or JP ‘520 A, as such an additive allows for tailoring of the Hc values and dispersion, thereby assisting in producing hexagonal Sr ferrite particles for use in high recording density applications.
	Regarding claim 2, JP ‘467 A disclose the claimed intended use (Title).
Regarding claim 3, while JP ‘467 A fail to explicitly teach mass magnetization values meeting the claimed limitations, the Examiner notes that it is well established that high mass magnetization values are desired for magnetic recording media applications, as evidenced by JP ‘520 (Table 1, noting 1 emu/g = 1 A*m2/kg).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the mass magnetization of the ferrite particles through routine experimentation, especially given the teaching in JP ‘520 A regarding the desire to possess mass magnetization values as high as 60 A*m2/kg (emu/g).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claims 5 – 12, the secondary JP references disclose the claimed alloying elements as equivalent selections of additives to Sr ferrites (In, Ga, Sb in Abstract of JP ‘520 A and In, Ga, Sb and Sc in Abstract of JP ‘302 A).  The base reference (JP ‘457 A) also explicitly teaches adding Indium.
	Regarding claims 13 and 14, the Examiner takes Official Notice that Al is a known additive element to hexagonal ferrites. For support of the Examiner’s position of Official Notice, see JP ‘302 A and JP ‘520 A Abstracts, relied upon above, as well as the pertinent prior art cited herewith, but not applied.  See also the base reference, Paragraph 0017, which teaches adding Al to the Sr ferrite.
	Regarding claims 15 and 16, the Examiner takes Official Notice that Nd is a known additive element to hexagonal ferrites. For support of the Examiner’s position of Official Notice, see JP ‘520 A Abstract, relied upon above, as well as the pertinent prior art cited herewith, but not applied.
	Regarding claim 17, JP ‘467 disclose M-type (magnetoplumbite type) crystal structures for the Sr ferrite as being conventional for use in magnetic recording media applications (at least Paragraph 0016).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while no claims have been indicated as allowable, the Examiner notes that Applicants presented evidence of unexpected results for a magnetic recording medium using the claimed hexagonal ferrite powder in the parent Application.  There is reason to believe a similar presentation, taking also into account the JP ‘467 A rejection above, would be found persuasive provided sound basis was presented illustrating the unexpected results _not_ requiring a magnetic recording media structure as set forth in the parent claims.  I.e. the present claims are broader (a composition only) than the parent claims and any argument of unexpected results must be commensurate in scope to the claimed limitations.
Should the unexpected results be limited to a magnetic media structure, the Examiner deems that claim 2 would be required to be incorporated into the independent claims at a minimum to bring the claimed invention commensurate in scope to the showing of unexpected results; which would also mandate a terminal disclaimer between the parent Application and the present Application given the overlapping scope resulting from the intended use recited in claim 2.  Should claim 2 be cancelled and evidence provided supporting allowability of claim 1 without additional magnetic media structure being necessary, no terminal disclaimer would be required between the present Application and the parent Application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 22, 2022